OFFICE   OF THE     ATTORNEY GENERAL                          OF   TEXAS
                                AUSTIN




gonorrble     Xr Me TrMlr,          Pirrt           Arrirtuat
8trtr     uuperintubduAt
                      of ruolio Iaotruot10a
Austin, Tour




                                                                       ot which har'
                                                                       8 rohoola for




                                                       ral4tit. to the fcll~ai~qj
                                                           rOqU4Dkd t0 46TiBe          t:iO



                                                ~PdOat  8chool Dlatrlct
                                                a mu'plur of State and
                                            )   8ft.r           thmr   h8TO oon-
                           or 4     period of right montha.
                            your       0pmoR                u      to whether,
                           rlJrl8      of8897 or the
                                                 Artlolr
                      Gtatutrs,  thlr aurplu ma7 k
                        8 p4ymnt on the outmuadlng
         bonded indobtednrrrof thr rehool dlrtclat.1 "

            Artlob 2027, Rerlred Cltll St&tutra, 1926, nqdr
 u      follw8a

            lThr publio f'zw rohoolfun41&all no tba
         oxpondmdexcept for the followingpurpo~or:
wx'abl. T. if.Triable, pa;,             .+2




       '1.    Tb     6ktO     Uid oo\mty aWlabl@                iwd#
    ‘ha bll
          eused
              lxolurlre4               for      the    pa    lnt ot
    mohem~         and   ‘uporintondontl~          rrlu 7"
                                                         .I) f0.r
    for taking an rohol~8tio OwmU‘# aad lntrrert
    OnBOM~bOX'XWWd 011BhOPtthOtO     W w1Ui.B
    ef 6oaoh.m and                when thwr
                            euporlntead‘ntr,
    raluler  brow           dw beion     tb.a
                                aohool funda for
    tlw oamont yur beoomo rvall~blrJprovided thaC
    no loans for the purpo88          of paymoat            of teacher8
    rhall k paid eut of fundr other than them. ior
    the thon O~Jrlwrdi yeare
         "9. Looal rohool fund8 t’rar dlrtrlot tue8,
    tultlon  Se08 OS pup118 not ontitledto irae
    tuition  wad other local aouroe~my be wed for
    th8 purporor rnumentrd tar State end county
    fun48 and for purah~ring lppllano~sand suppllar,
    for the pqaent of inouranorprmluw,    jaltore
    ubd other buployor,for buJlng r&o01 rlter,
    buying,bulldinguxd rsp8lrlng end ranting 812~01
    how.‘, and ior other purpose‘ neorrruy ln t;?e
    oonduot of the pubI& eohoolr to ba doknalned by
    the Board of mY.tee‘, the aooountr and vouahw‘




       In Ada8       vs.            36 s.     1.      (21 128     on reherring
                     taq 0
                         ue8ti0n
                           0~
                            r80l
                            Ml108
u S* I. (2) 2r,                        0r WJ&S stat0 ~m,b
able funda f*r oonrtruotionof rohool bulldlmgr    we8 ooneldar-
rd by the comalrrlon of Appeal&    It wti h.Ld in t&t   oa8e
thet, when tho Stat0 availablefund8 zero sufflolontto
mbtaln thm rehoo1.r OS the dlatriotfar llghtmontb, aad
lravo a rurplur,thr rewlnl~     acne;l oould bo used, uudrr the
                                                                               544




:-.

wasa    prwvlrionr OS Submotion 2 of Artlolr 2227, for bulld-
@g of ‘ch00lhoW.s. It 1s prokbla          that if APtlcle 2327 mere-
w adhorleod ueb or the funds for %qlng, building and n-
#& l”s                          ' it would be ‘uffloIontl~broad to
        l l l ‘0h o o lh c na ‘.‘,
mblr,  ~8. of ‘uoh .rurpluafunds for rotlrerunt      of debts io-
0w.d     for   those purporor     ($80 tow '18~Rookmall IeSIDe (40%.
CUT,App.~ errorrrfurrd) 194 S. Fi.6lQ)jbut the authority
loafurod by the rtrtute sot only Is for %uylag, btilcllng
                                                        and
rpair~    80h00l.h0~808~” but the trU@ke@ era iurthcr author-
ire& to WI rush fund8 "for other pwpo8.8 n.oo‘r~t'y  in th.
gonduot of the publIo school8 to be datunalaed by the Board of
~N‘U)~‘.* Fc Would Ob8bma as did the Condrslon of Appeals
h Adsas vea ?!llor (3b 9.w. (2)125) lo ocrnuidarln~ its eimI1~
problca, rhct t&c Board of Wu8toc‘ , la dotermIning the 1;c.eto
k aado d rwh rurplue ruadr -
         a I)* l 1s repeolally luthorirod to do al~iioaL an>-
         thing deemed nooerrcry In their judgment to lo-
         ocuipli8hthe purposes statedIn 5ectlon 1 or hrtl-
         clc 7 of the Conctltutlon to the cffeot Cat @a
         general dirru8ion of lamwl8~c, talr~~ cucc~#Acl
         to the prerrmtlon of the liberty and right8of
         the paoplo,It ‘AaU.Cd trr6   kut)of t;?aLe&ilo-
         turo of tha State to rrtcblI&h and 14~8 cAtable
         provl~lonior   the     support;   6n.d ~i.ate~~c   df iw
         Ofri0iOnt.y.cem of public r'rec6c:~oolr.'i*'*9.1)

           The lt8tutory &uthorIt~ ccncrralq mc             sf mth   sur:Aue
Stat. lvallablofunds is thwrforc, la our oplnlcn, br*oa&
lnou&h to pumlt USY of luoh find8 ic ret1rcmrr.tof ten-?ed ln-
dobtadrmrr of l eohool di.~rZoc,.


        U8c of roncye dorAred f-am.the oountr lrallablc school
fund Is 1lmIkd by Artlclo 2027, ‘uprar to those purpo8.8  onum-
crated In Subrcctloa 1 oi that rtatuto# neither th8 oonatruotlon
ot bullding nor peynrnt ef uutrtmdiry   lwidod indebtedness 1s
Ppong the l&horlred uaae. Mcmryr dorived trap tha oount avail-
lb & funb,  &areioN,   may not be used to rrtlrr o~tetand1rq
bond‘.